DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN102829668A) in view of Potier (FR2843448).
Regarding claim 1, Fan teaches a condenser (Fig. 4 & “condensing” - ¶[0002]), comprising: a fluid inlet (see inlet denoted by arrow to 3) in an upper manifold (3); a fluid outlet (see outlet denoted by arrow out of 4) in a lower manifold (4); multiport tubes (2) extending between the upper and lower manifold, wherein the multiport tubes are provided with a plurality of separate flow channels (see flow channels in 2) which are delimited by outer opposite side walls (see left and right walls of 2 in A-A) and internal intermediate walls (see top and bottom walls of 2 in A-A) extending between the outer opposite side walls of the tubes, the multiport tubes providing a flow path between the upper manifold and the lower manifold, wherein the multiport tubes define a channel space (see spaces between adjacent tubes 2) between the multiport tubes; and a plurality of cooling plates (5) between the upper manifold 
Fan does not teach the plurality of cooling plates extending between the upper manifold and the lower manifold, as they extend perpendicular to the lengths of the tubes. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the cooling plates extending between the upper manifold and lower manifold, as taught by Potier, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, both perpendicular and parallel fins, extending between an upper and lower header, are known to provide suitable cooling surfaces for such a heat exchanger, as taught by Potier  (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Regarding claim 7, Fan teaches the limitations of claim 1, and Fan as modified further teaches the condenser comprises a natural convection condenser (Fan as modified above is capable of operating in such a manner).  
Regarding claim 8, Fan teaches the limitations of claim 1, and Fan as modified further teaches a fan (fan - ¶[0045]) generating an airflow between the cooling plates.  
Regarding claim 9, Fan teaches the limitations of claim 1, and Fan as modified further teaches the condenser comprises a natural convection condenser provided by a fan (fan - ¶[0045]) assisting vertical flow of air upwards between the cooling plates (Fan as modified above is capable of operating in such a manner).  

The recitation “wherein the condenser receives fluid from and passes fluid to an evaporator cooling a high current or voltage device” is considered a statement of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed
apparatus is intended to be employed does not differentiate the claimed apparatus from a prior
art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP2114(II). In the instant case, the claim is directed to “a condenser” and thus any condenser capable of receiving fluid from an evaporator for cooling a high current or voltage device will be considered to meet this claim limitation.
Regarding claim 11, Fan teaches a condenser (Fig. 4 & “condensing” - ¶[0002]), comprising: a first manifold (3); a second manifold (4);  multiport tubes (2) extending between the first and second manifolds, wherein the multiport tubes are provided with a plurality of separate flow channels (see flow channels in 2) that provide a flow path between the first manifold and the second manifold; and a plurality of cooling plates (5) between the first manifold and the second manifold, wherein the cooling plates (5) are in thermal contact with the multiport tubes (via plates 1) to receive a heat load from fluid in the flow channels, the cooling plates having opposite outer edges which extend outwardly away from the multiport tubes beyond a periphery of a space defined between the first manifold and the second manifold (see B-B, in which fins 5 extend beyond the manifolds 3 & 4), the condenser having a perpendicular configuration with the plurality of cooling plates (5) that have side surfaces which .  
Fan does not teach the plurality of cooling plates extending between the upper manifold and the lower manifold, as they extend perpendicular to the lengths of the tubes. 
Potier teaches wherein it is known in the art to use cooling plates that extend either perpendicular to the tubes, or cooling plates that extend between the manifolds in the direction of the length of the tubes (see fins 32 Fig. 1-7, Page 2, lines 40-55), in order to provide cooling surfaces to the heat exchanger (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the cooling plates extending between the upper manifold and lower manifold, as taught by Potier, as it has been held obvious to provide a simple substitution of one known element for another to obtain 
Regarding claim 12, Fan teaches the limitations of claim 11, and Fan as modified further teaches the multiport tubes (2) define the channel space (see spaces therebetween) between the multiport tubes, and wherein the cooling plates (5) comprise the outer edges that protrude out from the channel space and are directed away from the channel space.  
Regarding claim 18, Fan teaches a condenser (Fig. 4 & “condensing” - ¶[0002]),  comprising: a first manifold (3); a second manifold (4); multiport tubes (2) extending between the first and second manifolds, wherein the multiport tubes are provided with a plurality of separate flow channels (see flow channels in 2) that provide a flow path between the first manifold and the second manifold; and a first plurality of cooling plates (right fins 5, A-A) and a second plurality of cooling plates (left fins 5, A-A) between the first manifold and the second manifold, wherein the first plurality of cooling plates (right 5) and the second plurality of cooling plates (left 5) are in thermal contact (via plates 1) with the multiport tubes to receive a heat load from fluid in the flow channels, the first plurality of cooling plates and the second plurality of cooling plates having opposite outer edges (see outer edges thereof) which extend outwardly away from the multiport tubes beyond a periphery of a space defined between the first manifold and the second manifold (see B-B, in which fins 5 extend beyond the manifolds 3 & 4), the condenser having a perpendicular configuration with the first plurality of cooling plates and the second plurality of cooling plates that have side surfaces which are perpendicular to outer opposite side walls of the multiport tubes, the first plurality of cooling 
Fan does not teach the plurality of cooling plates extending between the upper manifold and the lower manifold, as they extend perpendicular to the lengths of the tubes. 
Potier teaches wherein it is known in the art to use cooling plates that extend either perpendicular to the tubes, or cooling plates that extend between the manifolds in the direction of the length of the tubes (see fins 32 Fig. 1-7, Page 2, lines 40-55), in order to provide cooling surfaces to the heat exchanger (see fins 32 Fig. 1-7, Page 2, lines 40-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to include the cooling plates extending between the upper manifold and lower manifold, as taught by Potier, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, both perpendicular and parallel fins, extending between an upper and lower header, are known to provide suitable cooling surfaces for such a heat exchanger, as taught by Potier  (see fins 32 Fig. 1-7, Page 2, lines 40-55).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763